Citation Nr: 0608299	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  96-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for right (major) 
carpal tunnel syndrome before November 28, 2001.

2.  Entitlement to a rating higher than 10 percent for right 
carpal tunnel syndrome from November 28, 2001.

3.  Entitlement to an initial compensable rating for 
onychomycosis, status post excision, left great toe.

4.  Entitlement to an initial compensable rating for migraine 
headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Denver, Colorado.  
The appeal was remanded in May 2001 and September 2003.

The claim as to onychomycosis, status post excision, left 
great toe, is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, D.C.  The veteran will be 
notified if further action is required on his part.


FINDINGS OF FACT

1.  Migraine headache disability is not manifested by 
prostrating headaches averaging one in two months over the 
last several months.   

2.  Carpal tunnel syndrome, right, is manifested by less than 
mild incomplete paralysis of the median or ulnar nerve before 
November 28, 2001; and no more than mild incomplete paralysis 
of the median or ulnar nerve from that date.

3.  There is well-healed, small (less than one centimeter in 
width), asymptomatic, and barely discernible scarring on the 
right wrist and palm from surgery for right carpal tunnel 
syndrome, which is not poorly nourished, ulcerated, deep, 
unstable, painful on objective demonstration, or producing 
additional functional limitation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
migraine headaches are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).

2.  The criteria for initial compensable evaluation for 
carpal tunnel syndrome, right, are not met before November 
28, 2001; the criteria for an evaluation higher than 10 
percent are not met from November 28, 2001.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7803, 
7804, 7805, 7819 (2002) and 7801, 7802, 7803, 7804, 7805 
(2005), 4.124a, Diagnostic Codes 8515, 8516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased (or Compensable) Ratings

Service connection was granted for carpal tunnel syndrome, 
bilateral, in a November 1993 rating decision.  
Noncompensable ratings were assigned effective October 1, 
1993, the day after discharge from active service, as the 
original claim was received within one year after discharge.  
See 38 U.S.C.A. § 5110(b)(1) (West 2002).  The August 1994 
rating decision granted service connection for cluster or 
migraine headaches, and a noncompensable rating was assigned 
beginning the day after discharge.  Id.  The September 1995 
rating decision confirmed the denial of compensable ratings 
for right carpal tunnel syndrome and migraine headaches.  

As appeal was taken from rating decisions assigning initial 
noncompensable ratings concurrent to the grant of service 
connection, the claim is akin to that in Fenderson v. West, 
12 Vet. App. 119, 126 (2001), and separate, "staged" 
evaluations may be assigned as evidence warrants.  The 
Board's focus is on evidence of the extent of disabilities 
from October 1993 forward, from the date of discharge from 
service.    

In April 2002, the Winston-Salem, North Carolina, RO granted 
a 10 percent rating for right carpal tunnel syndrome, 
effective November 28, 2001, apparently based on clinical 
findings from a VA medical examination report bearing the 
same date.  While favorable, the rating action still does not 
equate to an award of maximum permissible benefit, and the 
claim remains in controversy.  AB v. Brown, 6 Vet. App. 35 
(1993).  
 
Right Carpal Tunnel Syndrome

The veteran's carpal tunnel syndrome, right, is rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2005), which 
assigns a 10 percent rating for mild incomplete paralysis of 
the median nerve, for either the major or minor side.  A 30 
percent rating is assigned for moderate incomplete paralysis 
of the median nerve in the major extremity.  Diagnostic Code 
8516 permits 10 percent ratings for mild incomplete paralysis 
of the ulnar nerve, bilaterally.  A 30 percent rating is 
assigned for moderate incomplete paralysis of the ulnar nerve 
in the major extremity.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than that for complete paralysis for a particular nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a.    

The veteran is right-hand dominant.  The effective date of 
the 10 percent rating (November 28, 2001) is based on the 
date of a VA examination.  Clinical evidence dated within the 
time period relevant to this appeal, before November 28, 
2001, consists primarily of VA compensation and pension 
medical examination reports, and they do not contain 
clinically relevant evidence that would support a compensable 
rating before November 28, 2001.  See July 1997 examination 
report (range of motion for the wrists full; no swelling or 
deformity, or evidence of functional limitation due to carpal 
tunnel symptoms, to include functional loss due to pain on 
movement of a joint, weakness, incoordination, or 
fatigability is noted).  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, 
for the time period before November 28, 2001, the record does 
not present clinical evidence from examinations upon which 
the Board can assign a compensable rating.    

Even as of November 28, 2001, there were negative 
neurological and range-of- motion findings.  The November 
2001 "neurological disorders" examination report does not 
reflect diagnosis as to neurological abnormality affecting 
the right wrist/hand at the site of the carpal tunnel 
syndrome.  The report also documents normal strength of the 
deltoids, triceps, biceps, finger flexors, and extensors, and 
flexors at the wrist.  The veteran was able to lift himself 
on his arms while seated.  

The November 28, 2001 "hand, thumb, and fingers" 
examination did not yield clinical findings that would 
support a compensable evaluation before November 28, 2001.  
The veteran himself denied limitation of motion, muscle 
strength, or functional impairment, including ability to 
perform computer-related and "delicate" work.  He reported 
significant improvement after right carpal tunnel surgery in 
service, but does have occasional numbness and "much less" 
tingling, burning, or neural symptoms.  He could easily 
approximate the thumb to the tips of all fingers; he could 
close all fingers and make a strong grip with flexion and 
extension.  He can resist opening the palm without pain.  
There is no pain or deformity on palpation of the wrist; 
Tinel's and Phalen's signs were negative.  The veteran had 
only faint numbness in the third and fourth fingers, on 
testing.  As for range of motion, he had 60 degrees for 
dorsiflexion, 70 degrees for palmar flexion, 10 degrees for 
radial deviation, and 25 degrees for ulnar deviation, without 
discomfort.  The figures represent some decrease as compared 
to full, normal range of motion.  See 38 C.F.R. § 4.71, Plate 
I illustrations (wrist dorsiflexion from zero to 70 degrees; 
palmar flexion from zero to 80 degrees; wrist ulnar deviation 
from zero to 45 degrees; and wrist radial deviation from zero 
to 20 degrees).  The examiner diagnosed the veteran with 
right carpal tunnel syndrome, postoperative, now manifest by 
only mild incomplete paralysis, median nerve, but commented 
that, without clinical evidence of more significant symptoms, 
it would be difficult to "establish a bona fide diagnosis of 
carpal tunnel based on the meager positive findings at this 
examination."  Viewing such clinical evidence favorably, the 
10 percent rating, but not higher, is supported as of 
November 28, 2001.  The examiner explicitly states the 
manifestations are mild, and not moderate, and does not opine 
there is exacerbated functional limitation due to the mild 
symptoms.  See DeLuca, supra.  Functional loss due to pain 
must be supported by adequate pathology.  Johnston v. Brown, 
10 Vet. App. 80, 84 (1997).  
              
Further, July 2005 VA examination reports document 
"completely normal" motor and sensory examination of the 
right extremity, including the wrist, hand, and fingers.  
There is full range of motion in all fingers and thumb on the 
right hand.  No functional impairment was found objectively, 
although the veteran did report some temporary stiffness upon 
overuse (like driving more than 100 miles, which is rare, or 
after 30-40 minutes of use), which is relieved by "shaking 
off" the stiffness.  Tinel's and Phalen's signs were 
negative.  Carpal tunnel syndrome and arthropathy were 
diagnosed, but clinically, "normal bulk, sensation, and 
strength" are noted.   

Nor do treatment records, whether before or after November 
28, 2001, support more favorable evaluation.  Outpatient 
treatment records dated in the mid-1990s document normal 
wrist motion and strength.  VA outpatient treatment records 
dated in 2002-2003 do document several complaints of right 
wrist pain and issuance of a wrist sling/splint, but they do 
not show objective evidence of exacerbated manifestations, 
like increased paralysis, neuritis, or neuralgia associated 
with carpal tunnel syndrome.  VA X-ray studies for the right 
wrist completed in 2003 did not yield abnormalities.   

Thus, in essence, the record presents reports of symptoms of 
numbness and stiffness at times, but clinically, the record 
does not support a conclusion that the manifestations were 
"mild" before November 28, 2001, or that they were 
"moderate" as of that date, whether evaluated under 
Diagnostic Code 8515 or 8516. 

Further, in light of history of carpal tunnel surgery, the 
Board has considered whether more favorable, or additional, 
evaluation is warranted based on scar residuals under 
38 C.F.R. § 4.118, old and new (2002, 2005), consistent with 
Esteban v. Brown, 6 Vet. App. 259 (1994) (Impairments 
associated with a service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.), but finds it is not.  

Of the various Diagnostic Codes in 38 C.F.R. § 4.118 (2002), 
the Codes that could potentially apply are 7803, 7804, and 
7805.  However, the evidence does not show poorly nourished, 
ulcerated scarring (7803); the scars, described as "faint," 
"well-healed," "very, very tiny" (one barely a centimeter 
in width on the palm, and apparently another, on the wrist) 
and "barely visible" (see November 2001 "hand" examination 
report; July 2005 "joints" examination report) do not 
result in additional functional limitation (7805); and they 
are not painful on objective demonstration (7804).  Of the 
new Diagnostic Codes in 38 C.F.R. § 4.118 (2005), the 
potentially applicable Codes are 7801, 7802, 7803, 7804, 
7805.  The scar is not large enough or described as deep, nor 
does it cause limitation of motion (7801, 7802, 7805); it is 
not unstable (7803) or painful on examination (7804).  See 
July 1997, November 2001, and July 2005 examination reports.  
Based on these considerations, the Board does not assign a 
separate rating for scar residuals.  

Migraine Headaches

Diagnostic Code 8100, 38 C.F.R. § 4.124a (2005), assigns the 
minimum compensable 10 percent rating for migraine headaches 
with evidence of characteristic prostrating attacks averaging 
one in two months.  Diagnostic Code 8100 clearly provides 
that, for any compensable rating, the headaches must be 
"prostrating."  This indicates incapacitation or nearly so 
due to the frequency and/or severity of headaches.  

VA outpatient treatment records dated in late 1994 and after 
2000 document complaints of headaches, but they do not 
document treatment for prostrating or frequent headaches.  
Nor do the private medical records dated in 1994, which do 
reflect diagnosis of headaches.  

The February 2002 neurology examination report documents 
complaints of intermittent headaches over the course of the 
past 10-20 year, occurring 2-3 times a month, typically 
lasting 2-3 hours.  The examiner concluded the veteran has 
headaches resulting from a mixture of muscle tension and 
migraine.  The November 2001 neurology examination report 
documents a diagnosis of headaches, diffuse, 10 to 20 years, 
based on history, but neurologically, the evidence was 
negative.  Muscle tension also was diagnosed.  In July 2005, 
the VA examiner diagnosed the veteran with headaches, 5-10 
years, with normal cranial nerves and atypical migraine.     

First of all, the diagnoses during the various examinations 
appear to be based in large part on history of the nature, 
frequency, and duration of the headaches.  Neurologically, 
the clinical evidence is negative.  The clinical evidence 
does not reflect headaches that are or such duration or 
intensity that they are "prostrating."  No clinician has 
concluded that such headaches are severe enough to the extent 
that it impedes functioning.    

In conclusion, based on the foregoing, the Board must 
conclude that the preponderance of the evidence disfavors 
favorable decision as to right carpal tunnel syndrome and 
migraine headaches.  As such, 38 U.S.C.A. § 5107(b) (West 
2002) and 38 C.F.R. § 4.3 (2005) are inapplicable.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  It must ask the 
claimant to provide any evidence in his possession pertaining 
to the claim.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In June 2001, the veteran was told that, if he identifies 
sources of evidence pertinent to the claim, then VA would 
assist him in obtaining evidence from such sources.  In May 
2004, he was told that increased evaluation requires 
evidence, and particularly in the form of clinical records, 
that a service-connected disability has worsened.  That 
letter also informed him, as to both carpal tunnel syndrome 
and migraine headaches, that VA would assist him in claim 
development if he identifies the sources of pertinent 
evidence.  He was told that the responsibility to 
substantiate the claim ultimately lies with him.  Further, 
the rating decisions, Statements of the Case (SOCs) and 
Supplemental SOCs (SSOCs) discussed pertinent evaluation 
criteria and why more favorable evaluation is not warranted.  
As for the fourth element, the October 2005 SSOC cited 
38 C.F.R. § 3.159, from which the element is derived, and the 
May 2004 letter asked the veteran: "If you have any evidence 
in your possession that pertains to your claim, please send 
it to us."  

No prejudicial error is found as to the timing of the notice, 
as the veteran failed to claim that VA failed to comply with 
Section 5103(a) requirements, or that he has evidence needed 
for full and fair adjudication of the claim, even after full 
notice was given.  See Mayfield v. Nicholson, supra.   

Nor does the Board find prejudice as to the content of the 
notice.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006), slip op.  See also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As this appeal arises 
from the appeal of rating actions granting service 
connection, there is no prejudice to the extent pre-AOJ 
decision notice was not given as to the elements for service 
connection, which include veteran status, existence of a 
disability, and nexus relationship between service and 
disability.  As for the effective date of service connection, 
the effective date cannot be earlier than the day after 
discharge (October 1, 1993), and that date was assigned as to 
both disabilities.  As to the issue degree of disability, the 
veteran had notice during appeal of what diagnostic criteria 
apply, whether for initial compensable or maximum schedular 
ratings, and why favorable evaluation is not warranted.  
Moreover, as the increased evaluation claim is denied as to 
both disabilities, the assignment of effective date for a 
rating as to either is at issue, and thus, there is no 
possibility of prejudice as to that issue.    

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if needed to decide the 
claim.  The record includes pertinent clinical records, 
including those from VA and private sources, and multiple VA 
medical examinations appropriate to an evaluation of the 
disabilities at issue.  The Board's remand directives were 
completed.  The veteran has not reported existence of 
additional, missing evidence despite notice he can do so.  
Based on the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.     


ORDER

A compensable rating for right carpal tunnel syndrome, before 
November 28, 2001, is denied.

A rating higher than 10 percent for right carpal tunnel 
syndrome, from November 28, 2001, is denied.

An initial compensable rating for migraine headaches is 
denied.


REMAND

An adjudication of the merits of the claim as to initial 
compensable rating for onychomycosis, status post excision, 
left great toe, must be deferred pending further evidentiary 
development.

The Board's September 2003 remand directives included 
compliance with notice and claim development assistance 
requirements.  In May 2004, the veteran was asked, among 
other things, to inform VA about the sources of clinical 
evidence concerning his service-connected disabilities.  The 
record does not reflect written communication from the 
veteran responsive specifically to the May 2004 letter.  
However, in connection with his hearing in April 2003, the 
veteran had provided authorization to obtain records of 
treatment for his left great toe at Frye Regional Medical 
Center, in Hickory, North Carolina, in 2002.  The nature and 
date of treatment at Frye are encompassed in the issue on 
appeal and records from that facility must be obtained on 
remand.  At the Board hearing (see transcript, pp. 8-9), the 
veteran testified that, about six months before the hearing, 
he was treated by a private doctor, and that he had 
encountered difficulty obtaining copies of the treatment 
records.  He did not name the doctor at the hearing; it is 
not clear whether that doctor is associated with Frye.  
Unfortunately, the authorization provided by the veteran in 
April 2003 is now expired and new authorization must be 
provided. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to re-authorize VA to 
obtain records from Frye Regional Medical 
Center or to obtain and supply the records 
himself.  If authorized, ensure that such 
records are obtained and associated with 
the claims file.  Document in the claims 
file all communication to non-VA medical 
care providers.   

2.  Associate with the claims file any 
missing, and more current, VA clinical 
records.  

3.  Ensure that all notice and development 
requirements are met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

4.  After completing the above, 
readjudicate the claim.  If benefit sought 
on appeal remains denied, then issue a 
revised Supplemental Statement of the Case 
and afford the veteran and his accredited 
service representative an opportunity to 
respond thereto.  Thereafter, if in order, 
return the appeal to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


